Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This claim is drawn to a computer program product, which may comprise software or data structures, per se.  Page 2, lines 16-20 of the specification states:
“In a third aspect, the present invention provides a computer program product (CPP) for direct room modeling in a CAD model, whereby the CPP comprises instructions which, when the CPP is executed by a computer, cause the computer to carry out the CIM according to the first aspect. The present invention may further provide a tangible non-transitory computer-readable data carrier comprising the CPP.”

While the specification discloses a non-transitory medium that may comprise the CPP, the claim is not directed to the medium; rather, it is directed to the CPP itself, which comprises only instructions.  Thus, all elements of claim 30 may be comprised of software or data structures, per se, and are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 18, this claim requires a slab tangent to multiple walls and inserting a slab between four outer walls.  Claim 17, however, from which claim 18 depends, states one possibility that the model comprises zero slabs – in this case, the language of claim 18 conflicts with that of claim 17, and is thus indefinite.
Additionally, claim 18 describes “a slab” tangent to multiple outer walls, and inserting “a slab” between outer walls.  When the rest of the claim references “the slab,” it is unclear to which slab the limitations refer.
Claim 32 is rejected because it incorporates, and does not resolve, the deficiencies of the claim from which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 19, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jovanovic (U.S. Patent Application Publication No. 2015/0331970), referred herein as Jovanovic.


Regarding claim 17, Jovanovic teaches a computer-implemented method according to claim 16, wherein obtaining said first position within the model comprises the step of obtaining a horizontal position via a user input device, wherein the model comprises a base height and zero, one or more slabs, wherein said first position is based on said horizontal position, wherein said first position is in a top face of a slab in case a slab is present at said horizontal position and wherein said first position is at the base height otherwise (pp 53, lines 6-9; pp 54, lines 1-4).

Regarding claim 27, Jovanovic teaches a computer-implemented method according to claim 16, wherein a connection type between at least two walls is automatically adjusted based on a predetermined heuristic set of rules upon obtaining said second position which triggers said drawing operation involving at least one of said at least two walls (figs 3b and 3c; pp 56, lines 1-6; pp 57, lines 1-3; pp 60).

Regarding claim 30, Jovanovic teaches a computer program product for direct room modeling in a computer-aided design model, the computer program product comprising instructions which, when the computer program product is executed by a computer, cause the computer to carry out the computer- implemented method according to claim 16 (fig 7, CPP 716; pp 93, lines 1-5).
Regarding claim 31, Jovanovic teaches the method of claim 16, further comprising inserting a semantic classification for an inserted wall and/or wall portion (pp 31, the last 7 lines; pps 32-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic, in view of Teller et al. (U.S. Patent Application Publication No. 2013/0173223), referred herein as Teller.
.

	Allowable Subject Matter
Claims 18 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the 112 rejection.
Regarding claim 18, the prior art teaches the subject matter of claims 16 and 17, and further teaches adjusting, inserting, and removing walls.  In the context of claims 16, 17, and 18 as a whole, however, the prior art does not teach the method of claims 16 and 17, wherein a slab is tangent to multiple outer walls with the slab in between, wherein the model comprises zero, one or more inner walls on top of the slab, wherein the room drawing operation comprises: inserting four outer walls and inserting a slab in between the four outer walls in case the first position is at the base height; leaving the slab unchanged in case the first position is at the top face of the slab and the room drawing operation does not involve inserting or removing outer walls and/or outer wall portions; and adjusting or removing the slab in case the first position is at the top face of the slab and the room drawing operation involves inserting and/or removing outer walls and/or outer wall portions.  Claim 32 comprises allowable subject matter insomuch as it depends from claim 18, which comprises allowable subject matter

Claims 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 20, the prior art teaches the subject matter of claim 16, and further teaches pivot points associated with walls.  In the context of claims 16 and 20 as a whole, however, the prior art does not teach the method of claim 16, wherein the method comprises the step of obtaining a wall thickness, wherein said first position is a 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Macinnes et al. (U.S. Patent Application Publication No. 2005/0081161); Three-dimensional interior design system.
Arnold (U.S. Patent Application Publication No. 2008/0015823); Extensible building information model toolset.
Hoguet (U.S. Patent Application Publication No. 2008/0125892); Converting web content into two-dimensional cad drawings and three-dimensional cad models.

Hoguet (U.S. Patent Application Publication No. 2009/0138113); Systems, methods, and computer program products for home and landscape design.
Hoguet (U.S. Patent Application Publication No. 2009/0160856); Systems, methods, and computer program products for home and landscape design.
Loberg (U.S. Patent Application Publication No. 2018/0197340); Mixed-reality and cad architectural design environment.
Rom (U.S. Patent Application Publication No. 2020/0082633); Virtual item placement system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613